DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0341109) in view of Weindorf et al. (US 2018/0357505), and further in view of Koga (US 2013/0044138)
Regarding claim 1:
Lin discloses:
A virtual image display device comprising: 
an image projection unit that selectively projects a first projection light linearly polarized in a first direction and a second projection light linearly polarized in a second direction orthogonal to the 
a determination unit that determines whether the user is wearing polarized sunglasses that shield a component linearly polarized in the first direction (paragraph 52, as explained earlier in, e.g., paragraphs 31, 37)
a display control unit that causes the image projection unit to project the first projection light when the determination unit determines that polarized sunglasses are not being worn and causes the image projection unit to project the second projection light when the determination unit determines that polarized sunglasses are being worn (paragraph 53, as follows from paragraph 34, 37, 43, etc.: it sets the polarization based on the eyewear).
Lin does not disclose:
“a reflected light measurement unit that measures an intensity of light incident from the windshield into the image projection unit along a light path in which the first projection light and the second projection light are projected; 
“a determination unit that determines whether the user is wearing polarized sunglasses that shield a component linearly polarized in the first direction, based on a first light intensity measured by the reflected light measurement unit when the first projection light is projected and a second light intensity measured by the reflected light measurement unit when the second projection light is projected.”
(Although it might automatically detect it as per paragraph 37 there’s not much detail on how it works.)
Weindorf discloses: 

a determination unit that determines whether the user is wearing polarized sunglasses that shield a component linearly polarized in the first direction, based on a first light intensity measured by the reflected light measurement unit when the first projection light is projected and a second light intensity measured by the reflected light measurement unit when the second projection light is projected (paragraphs 38-39: “an indication is made that the viewer 200 is wearing polarized eyewear”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lin the elements taught by Weindorf.
The rationale is as follows:
Lin and Weindorf are directed to the same or related fields of art.
Although Lin indicates the eyewear can be automatically detected it provides no details on how to do this. In very similar circumstances Weindorf teaches how to detect such eyewear.
Lin in view of Weindorf still does not disclose:
That the reflected light measurement unit that “measures an intensity of light incident from the windshield into the image projection unit” (this is because the method is taught by Weindorf but Weindorf is not specific to a vehicle, so there is no windshield). Perhaps this is obvious given Lin but to be explicitly clear that it is known:
Koga discloses:
That a light measurement unit measures an intensity of light incident from the windshield into the image projection unit (paragraph 35).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include the reflected light measurement unit at the position taught by Koga.

Lin, Weindorf, and Koga are directed to the same or related fields of art.
Lin has a polarized sunglasses detector in a vehicle but no details; Weindorf teaches how to detect polarized sunglasses with a detector but not in the context of a vehicle; Koga shows the position of a similar detector. One of ordinary skill in the art could have combined these teachings with predictable results.
Regarding claim 2:
Lin, etc., discloses:
wherein the virtual image display device is mounted on a vehicle (Lin Fig. 9), the first direction is a direction orthogonal to both the light path and a vertical direction of the vehicle, the second direction is a direction orthogonal to both the light path and the first direction (it is p and s-polarized light as per, e.g., Lin paragraph 47, so one must be one way and the other the other), and the user is a driver of the vehicle (as seen in the figure).
Regarding claim 4:
Lin, etc., discloses wherein
the image projection unit is adapted to project, as the first projection light, a first illumination light linearly polarized in the first direction (Weindorf paragraph 35) and a first display light for presenting a display image linearly polarized in the first direction (Lin paragraph 37), 
the image projection unit is adapted to project, as the second projection light, a second illumination light linearly polarized in the second direction (Weindorf paragraph 35) and a second display light for presenting the display image linearly polarized in the second direction (Lin paragraph 37), 
the display control unit switches between a first period in which the first illumination light is projected, a second period in which the second illumination light is projected (Weindorf paragraph 35: 
the determination unit determines whether polarized sunglasses are being worn based on the first light intensity measured by the reflected light measurement unit in the first period and the second light intensity measured by the reflected light measurement unit in the second period (Weindorf paragraphs 37-39), and 
the display control unit causes the image projection unit to project the first display light in the third period when the determination unit determines that polarized sunglasses are not being worn and causes the image projection unit to project the second display light in the third period when the determination unit determines that polarized sunglasses are being worn (Lin paragraph 37).
Regarding claim 5:
Lin, etc., discloses:
wherein the display control unit periodically switches between the first period, the second period, and the third period, and the determination unit determines whether polarized sunglasses are being worn based on a plurality of first light intensities measured by the reflected light measurement unit in a plurality of first periods and on a plurality of second light intensities measured by the reflected light measurement unit in a plurality of second periods (Weindorf paragraph 40).
Regarding claim 6:
Lin, etc., discloses:
wherein the determination unit determines whether polarized sunglasses are being worn based further on a first reflectance of the first projection light on the windshield and a second reflectance of the second projection light on the windshield (the light to the detector is reflected off the windshield as taught by Kaga, discussed above).
Regarding claim 8:

wherein the reflected light measurement unit includes an imaging element that takes an image based on an intensity of light incident from the windshield toward the image projection unit along the light path, the reflected light measurement unit being configured to take a first measurement image corresponding to the first light intensity when the first projection light is projected and take a second measurement image corresponding to the second light intensity when the second projection light is projected, and the determination unit determines whether the user is wearing polarized sunglasses that shield the component linearly polarized in the first direction, based on the first measurement image and the second measurement image (Lin paragraphs 35-39, with the windshield reflection taught by Kaga as discussed above).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Weindorf and further in view of Kaga, and further in view of Yamakawa et al. (US 2016/0147062)
	Regarding claim 3:
	Lin, etc., discloses a virtual image display device as discussed above.
	Lin, etc., does not disclose:
“the image projection unit includes a first light source that generates a first laser light linearly polarized in the first direction, a second light source that generates a second laser light linearly polarized in the second direction, and a scan unit that generates the first projection light by scanning the first laser light in a raster scan pattern and generates the second projection light by scanning the second laser light in a raster scan pattern, and 
“the determination unit determines whether polarized sunglasses are being worn based on a time-integrated value of the first light intensity measured by the reflected light measurement unit over a raster scan period in which the first projection light is generated and a time-integrated value of the second light intensity measured by the reflected light measurement unit over a raster scan period in which the second projection light is generated.”
Lin, etc., is close to this. Weindorf discloses (e.g., the embodiment of Fig. 7) that there can be a first source for the first polarization and a second source for the second polarization. What Lin, etc., really does not disclose is that the light sources are lasers that are scanned in a raster scan pattern.
Yamakawa discloses:
wherein light sources for an image projection unit are light sources that generate laser light, and a scan unit that generates projection light by scanning the laser light in a raster scan pattern (paragraph 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lin, etc., the elements taught by Yamakawa.
The rationale is as follows:
Lin, Weindorf, Kaga, and Yamakawa are directed to the same field of art.
This is a known alternative to the kind of display system in Lin, etc. One of ordinary skill in the art could have included it with predictable results.
Lin in view of Weindorf, Kaga, and Yamakawa discloses:
the image projection unit includes a first light source that generates a first laser light linearly polarized in the first direction (Yamakawa paragraph 33, where Weindorf teaches you can have one source where the polarization is switched afterward, or two separate sources as per Fig. 7), a second light source that generates a second laser light linearly polarized in the second direction (follows from Weindorf as just discussed), and a scan unit that generates the first projection light by scanning the first laser light in a raster scan pattern and generates the second projection light by scanning the second laser light in a raster scan pattern (Yamakawa paragraph 33: “scanning unit”), and 
the determination unit determines whether polarized sunglasses are being worn based on a time-integrated value of the first light intensity measured by the reflected light measurement unit over a raster scan period in which the first projection light is generated and a time-integrated value of the second light intensity measured by the reflected light measurement unit over a raster scan period in which the second projection light is generated (in Weindorf paragraph 38 the average intensity of each image is used – in a raster scan this would have to be the average intensity, i.e. the integral, over the raster scan period, because otherwise the whole image wouldn’t be obtained).

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7:
The closest prior art of record, Lin in view of Weindorf and Kaga, does not teach or suggest wherein the determination unit determines whether polarized sunglasses are being worn based further on a background light intensity measured by the reflected light measurement unit in a non-display period in which neither the first projection light nor the second projection light is projected. Although in general eliminating background light or other noise might be generally known, it is not disclosed by the prior art of record in this context, and furthermore Weindorf, relied upon for the determination method, not only does not disclose this but states that in some embodiments the presence of background light is actually helpful (paragraph 51). Therefore the combination of subject matter as a whole renders the claim allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi (US 2016/0349507).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694